chief_counsel office of number info release date cc tege eoeg et1 postn-109662-07 uil department of the treasury internal_revenue_service washington dc date internal_revenue_service national_office service_center advice from memorandum for charles felthaus program manager philadelphia accounts manager planning and analysis staff michael a swim senior technician reviewer employment_tax branch office of division counsel associate chief_counsel tax exempt and government entities subject fica refund claims based upon the case of north dakota state university v united_states this revises a service_center advice sca issued date in connection with questions posed by the philadelphia service_center concerning how to process refund claims filed by taxpayers based on the decision in 255_f3d_599 8th cir this revision reflects the service’s modification of its litigating position related to the north dakota state university case set forth in revised action on decision aod date in accordance with sec_6110 this service_center advice should not be cited as precedent issue whether service centers should make refund payments to taxpayers who file claims for refunds of federal_insurance_contributions_act fica_taxes paid based upon the north dakota state university decision conclusion service centers should make refunds of fica_taxes only to taxpayers having claims that arise within the jurisdiction of the eighth circuit of the united_states court_of_appeals that have the exact facts as the facts in north dakota state university and only to the extent that the relevant payments were made before date cases having the exact facts are cases involving payments made to college or university professors in exchange for the relinquishment of their tenure rights all other claims of refund of fica_taxes that cite to the north dakota state university decision should be denied discussion the eighth circuit of the united_states court_of_appeals is the first circuit_court to address the issue of whether payments made to tenured faculty members under an early retirement program are wages subject_to fica_taxes when the eighth circuit held in north dakota state university that a payment made to a tenured faculty_member under north dakota state university’s early retirement program was made in exchange for the relinquishment of the tenured faculty member’s contractual and constitutionally protected tenure rights rather than as remuneration for services to the university it cited revrul_58_301 1958_1_cb_231 as support for its decision in an action on decision aod date the original action on decision the service did not acquiesce in the eighth circuit’s decision in north dakota state university while the service disagreed with the court’s analysis that the case was analogous to rev_rul it nevertheless recognized the precedential effect of the decision to cases appealable to the eighth circuit and stated that it would follow the decision within the eighth circuit with respect to cases that had the exact facts of north dakota state university exact facts are cases involving payments to college or university professors made in exchange for the relinquishment of their tenure rights consistent with this aod the service issued sca to explain how service centers should process refund claims filed by taxpayers citing this decision revrul_58_301 1958_1_cb_23 concludes that a lump sum payment received by an employee as consideration for his agreement to cancel the remaining period of a five-year employment contract during the second year of the term and to relinquish his contract rights is ordinary_income not capital_gain and is includible in his gross_income in the year of receipt the ruling further concludes that the payment is not subject_to fica and federal_income_tax withholding subsequently on date the service issued revrul_2004_110 2004_2_cb_960 which modified and superseded revrul_58_301 revrul_2004_110 holds that an amount_paid to an employee as consideration for the cancellation of an employment contract and relinquishment of contract rights is ordinary_income and wages for purposes of fica the federal_unemployment_tax_act futa and federal_income_tax withholding revrul_2004_110 states that revrul_58_301 erred in its analysis by failing to apply the code and regulations appropriately to the question of whether the payments made in cancellation of the employment contract were wages revrul_2004_110 under the authority of sec_7805 also provides that the service will not apply this ruling to any payment made before date provided that the payment is made under facts and circumstances that are substantially the same as in revrul_58_301 to reflect the issuance of revrul_2004_110 and the change in its published rulings the service recently issued revised action on decision aod date with respect to north dakota state university aod provides that the service will follow north dakota state university within the eighth circuit only with respect to cases that have the exact facts as that case and only to the extent that payments were made before date - that is during the period of time when the service made relief available to cases falling under revrul_58_301 consistent with the original action on decision the service will continue to litigate cases in the eighth circuit involving early retirement payments but otherwise having different facts from north dakota state university regardless of when the payments were made moreover the service will continue to take the position that early retirement payments made to tenured professors are remuneration for services subject_to fica_taxes in all cases in other circuits consistent with the revised action on decision we are modifying sca concerning how service centers should process taxpayer refund claims for the fica_taxes withheld and paid_by their employers based upon the north dakota state university decision service centers should deny all refund claims of fica_taxes filed that cite the north dakota state university decision as support for issuing the refund unless the taxpayer’s claim concerns a case that arises within the jurisdiction of the eighth circuit has the exact facts as the north dakota state university case and the subject payment to college or university professors made in exchange for the relinquishment of their tenure rights was made before date in those cases the taxpayer must submit adequate proof of tenured status and a copy of the early retirement agreement to support a claim_for_refund of fica_taxes ----- ------------- if you have any additional questions please contact ------------------at
